 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnheuser-Busch, Inc.andLocal Union 716, Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO,Petitioner.Case 23-RC-3033March 4, 1968DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Ronald D.Crain. Following the hearing and pursuant to Sec-tion 102.67 of the Natioanl Labor Relations BoardRulesandRegulationsandStatementsofProcedures, Series 8, as amended, and by directionof the Regional Director for Region 23, this casewas transferred to the National Labor RelationsBoard for decision Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds.1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.The Petitioner seeks a unit of all journeymen andapprentice electricians performing electrical main-tenance at the Anheuser-Busch Brewery, Houston,Texas. The Employer and the Intervenors contend,inter alta,that their current collective-bargainingagreement is a bar to this proceeding.TheAnheuser-Busch plant in Houston wascompleted and placed in operation in May 1966'The National Conference of Brewery and Soft Drink Workers, andTeamsters Local No 968, both affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,were allowed to intervene at the hearing on the basis of their current con-tract allegedly covering the Employer's production and maintenance em-ployeesWhen the plant first went into production, themaintenance work was done by employees of anoutside contractor.On June 20, 1966, the Inter-venors were certified as the bargaining agent of aunit consisting of production employees. The col-lective-bargainingagreement between the Em-ployer and the Intervenors was then executed. Thisagreement included a provision that in the eventthat the Company later employed maintenance em-ployees the agreement's coverage would be ex-tended to them. On February 10, 1967, in anticipa-tion of the Company's taking over its own main-tenance work, a supplement to the collective-bar-gaining agreement was executed which broughtmaintenance department employees under the cur-rent collective-bargaining agreement. However, atthis time Anheuser-Busch still had no employees inthe maintenance department. The outside contrac-tor continued to perform all maintenance workuntilFebruary 24, 1967, at which time the Em-ployer hiredmaintenance personnel and com-menced performing its own maintenance work. Acomparison of the hourly employees on the payrollshows 170 production workers, 9 operating en-gineers,and no maintenance employees as ofFebruary 10, 1967, while on October 18, 1967, thedate of the hearing, 189 production workers, 10operating engineers,2 and 40 maintenance em-ployees were employed by the Employer. Of the 40maintenance personnel, 10 were maintenance elec-tricians.Whether the Employer's agreement with the In-tervenors is a bar to the petition herein depends onwhether the addition of the maintenance depart-ment is an accretion to the existing unit of produc-tion workers. For even where a contract expresslycovers employees in a new operation to be hiredafter the execution of the contract, the Board will,nonetheless, refuse to find the contract a bar to thepetition seeking these employees unless it finds thatthey are an accretion to the contract unit.3There are, as is usual in cases of this type,similarities in the employment conditions of thenewly added maintenance employees and those ofthe 189 production workers. We note that both theproduction and the maintenance employees havethe same vacations, holidays, insurance, and otherbenefit plans and that they use the same parkinglots,restrooms, and lunchrooms.Moreover, thework performed by the maintenance employeeskeeps them in production areas 95 percent of the2The operating engineers are separately represented,in a craft-type unit3Pullman Industries, Inc ,159 NLRB 580,General ExtrusionCompany,Inc , 121 N LRB 1 165 Sec alsoPotlatch Forests, Inc, 165 N LRB 1065,EssexWire Corporation,130 NLRB 450170 NLRB No. 5 ANHEUSER-BUSCH, INC.47time, and there has been some permanent transferof personnel between the two departments. On theother hand, the record reveals substantial factorswhich indicate that the maintenance department isnot an accretion to the production unit. Thus, themaintenance employees are paid a higher wage,have a separate seniority list, and are underseparate immediate supervision. While the ultimategoal of both maintenance and production workersis to keep the production lines running smoothly,their immediate functions differ in that the produc-tion workers operate the machines while the main-tenance employees are responsible for keeping themachines in working order. In performing theirwork the maintenance employees exercise skills dis-similar to those of the production workers.The Board has consistently held that, in theabsence of a bargaining history on a broader scale,maintenance employees may constitute a separateunit.4 In the present situation, as previously ob-served, themaintenance department was notestablished until after the contract covering it wasexecuted. The maintenance employees, therefore,did not participate with regard to the bargainingagreement purporting to cover them. We conclude,on the basis of the facts cited and the entire record,that the recently added maintenance department isa new operation rather than an accretion to theproduction unit and that the contract between theIntervenors and the Employer is not a bar to thepresent petition.4.As noted, there are 40 employees in the main-tenance department, including the 10 maintenanceelectricians. The Petitioner seeks a craft unit of themaintenance electricians.The maintenance em-ployees have been covered by the Intervenors' con-tract for less than 6 months prior to the filing of thepetition, and, as we have found, were not a properaccretion to the existing production unit. In view ofthe above, we view the situation in the present caseas the initial establishment of a unit rather than acase of severance from a traditional unit. While notcontrolling in a nonseverance situation, theMal-tests are useful in our determination ofthe appropriateness of the unit requested here.6Craftsmen StatusThe Company does not conduct a formal ap-prenticeship program at the plant. However, therecord reveals that all the electricians hired had atleast 3 to 4 years of experience before going towork for Anheuser-Busch.The four electriciansthat testified had served formal apprenticeshipswhich included classroom as well as on-the-jobtraining.All of the electricians are required tosecure a license from the city of Houston as main-tenance electricians,forwhich they are tested.Furthermore the testimony of the electricians basedon their observation and experience was that eachelectrician at the plant was a qualified craftsmanand that the electrical work at Anheuser-Busch wasfarmore complicated than that which they hadpreviously performed in other craft units.The electricians have their own shop in which anelectrical log is kept.Seven of the ten electricianswork on the day shift under the direct supervisionof an electrical foreman;the night-timemain-tenance foremen have some authority over ' theother three electricians,but only to the extent ofestablishing the priorities of the evening andgraveyard shifts.While major repair work is con-tracted out, the electricians work on many highlyautomated and complex machines for which it isnecessary to use technical schematic diagrams andfor which a high degree of skill and aptitude isnecessary.Although the same machine mightrequire mechanical as well as electrical repairs, theactual electrical work is performed by electricians.7The Employer,ostensibly, has only anoverall main-tenance seniority list; however,layoffs, overtime,and vacations are scheduled on the basis of adefactoelectricians'classification.While there havebeen several permanent transfers of employeesbetween the production and maintenance depart-ments,there have been no transfers with regard tothe electrical classification,and there is no tempo-rarymovement of employees between classifica-tions. In view of the foregoing facts, we find thatthe maintenance electricians possess the traditionalskillof their craft,and constitute a separateidentifiable and homogeneous group.Petitioner's Experience in RepresentingMaintenance ElectriciansLocal 716, the Petitioning Union herein, is an af-filiate of the I.B.E.W. It represents 2,500 employeesin the Houston area of which 500 are maintenanceelectricians.The Union represented the main-tenance electricians of the contractor who previ-ously did the maintenance work at Anheuser-Busch, and some of the electricians now employedby the Employer have worked in craft units4Anheuser-Busch, Inc,124 N LRB 601, U. SOil and Refining Company,120 NLRB 863 See alsoMve,s Drum Co,165 NLRB 10603Mallinckrodt Chemical Works,Uranium Division,162 NLRB 387"Fremont Hotel, Inc ,168 NLRB 115 See, E IDupont de Nemou sand Co,162NLRB413rAlthough there is evidence that production employees do make adjust-ments on limit switches and electrical eyes, such adjustments are of a rela-tively minor nature 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by the Petitioner. An apprentice andjourneymen school for training electricians is con-ducted by Local 716. Also, a business agent is ex-clusively engaged in the negotiation and administra-tion of contracts for electrical maintenance units.The International publishes a newspaper, receivedby all members, which contains articles relating tothe electrical industry. From the foregoing, it isevident that the Petitioner has had long and special-ized experience representing maintenance electri-cians of the type sought herein.Coordination of the Electricians in the ProductionProcessAs previously noted, major repair work is con-tracted out. However, the record demonstrates thatproduction is heavily dependent upon the electri-cians and, in fact, on all the maintenance em-ployees, since the brewery operation is a highly au-tomated process.BargainingHistoryAs already discussed, there is no substantial bar-gaining history with regard to a broader unit.Industry and AreaBargainingAnheuser-Busch has two other breweries, one inTampa, Florida, and the other in St. Louis, Missou-ri.The St. Louis plant has a craft unit, and theTampa plant does not. The only other brewery inHouston had a craft unit of electricians until itclosed in June 1967. In the general geographicalarea, evidence was introduced showing that fourbreweries had craft units while one did not."Unit FindingsAs we have found, the maintenance electricianspossess the traditional skill of their craft, the Peti-tionerhas long and specialized experience inrepresenting maintenance electricians, there is nosignificant history of collective bargaining on abroader basis, and maintenance electricians in thebrewery industry do have separate craft units in thearea. The only factor weighingagainstthe separatecraft unit herein is the highly integrated nature ofthe production process of the Employer. However,where as here the integration has not obliteratedthe lines of separate craft identity,integration isnot, in and of itself, sufficient, in the present cir-cumstances, to preclude the formation of a separatecraft bargainingunit.9As noted previously, the Em-ployer's 10 operatingengineersare separatelyrepresented.We conclude10 that the maintenanceelectriciansmay constitute a separate appropriateunit."The following employees constitute a unit ap-propriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All journeymen and apprentice electricians per-forming electrical maintenance at Anheuser-Busch,Inc.,Houston, Texas, excluding all other main-tenance employees, production employees, clericalemployees, administrative and professional em-ployees, supervisors, guards, and watchmen asdefined in the Act.[Direction of Election12 omitted from publica-tion. ]"The one location where there was no craft unit is the Schlitz BrewingCompany, Longview, Texas, discussedinfra,fn I I The Employer and theIntervenors contend that the breweries that have craft units are olderbreweries which are not automated to the extent of the Employer'sHouston plant While the record reveals that in an older plant there is con-siderably more corrective and maintenance work of a major nature,it alsoreveals that a newer plant would demand more from the standpoint of spe-cialized skills and training"E I Dupont de Nemours and Co , supra10Member Fanning concurs in the result for the reasons stated in his con-curring opinion in E IDupont de Nemours and Co , supra11 In an unpublisheddecision,Joseph Schlitz Brewing Company,Case16-RC-4263, cited by the Intervenors, the Board found a craft unit ofmaintenance electricians inappropriate However, in that case some of theelectricians were hired without the training or experience to be qualified asjourneymen electricians in the traditional craft sense, and there was no ap-prenticeship system or agreed upon substitute by which their employeescould achieve journeymen electrician status In the present case it appearsthat the electricians in the unit were qualified electricians when hired12An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with theRegionalDirector for Region 23 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file thislist shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc, 156 NLRB 1236